The defendant was indicted under section 7776 of the Code of 1907, was convicted, and sentenced to the penitentiary for a term of years. There is no bill of exceptions in the record, and the trial judge certifies that the time for presenting the bill of exceptions has expired, and that no bill of exceptions has been tendered him. The indictment and judgment appear to be regular, and no errors appear in the record. Motion for new trial and in arrest of judgment appear in the record, but will not be reviewed in the absence of bill of exceptions. Ross v. State, 16 Ala. App. 393, 78 So. 309; Wiggins v. Witherington Co., 96 Ala. 535, 11 So. 539.
A number of refused charges appear in the record but, as the oral charge of the court and no bill of exceptions are incorporated into the record, these charges will not be passed upon by the court. Climer v. St. Clair County Tel. Co.,200 Ala. 656, 77 So. 30; Payne v. State, 10 Ala. App. 85,65 So. 262. The judgment of conviction will be affirmed.
Affirmed.